               UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF NEW YORK


METROPOLITAN TRANSPORTATION
AUTHORITY, NEW YORK CITY TRANSIT      CASE NO.
AUTHORITY, MANHATTAN AND BRONX
SURFACE TRANSIT OPERATING
AUTHORITY, TRIBOROUGH BRIDGE AND      COMPLAINT
TUNNEL AUTHORITY, LONG ISLAND
RAIL ROAD COMPANY, METRO-NORTH
COMMUTER RAILROAD COMPANY, MTA
BUS COMPANY, METROPOLITAN
SUBURBAN BUS AUTHORITY, and
STATEN ISLAND RAPID TRANSIT
OPERATING AUTHORITY,

                    Plaintiffs,

    v.


VISA U.S.A., INC., VISA, INC., VISA
INTERNATIONAL SERVICE ASSOCIATION,
MASTERCARD INC., and MASTERCARD
INTERNATIONAL INC.,


                    Defendants.
I.     INTRODUCTION

       1.      Plaintiffs, Metropolitan Transportation Authority (the “MTA”) a public benefit

corporation created pursuant to Article 5 of Title II of the Public Authorities Law of the State of

New York, on behalf of its subsidiaries and affiliates, including: New York City Transit

Authority (“NYCTA”) and its subsidiary Manhattan and Bronx Surface Transit Operating

Authority (“MaBSTOA”); Triborough Bridge and Tunnel Authority (“MTA Bridges and

Tunnels”);   Long Island Rail Road Company (“LIRR”); Metro-North Commuter Railroad

Company (“Metro-North”); MTA Bus Company (“MTA Bus”); Metropolitan Suburban Bus

Authority (“Long Island Bus”); and Staten Island Rapid Transit Operating Authority (“SIR”)

(collectively, “Plaintiffs”), bring this action (the “Action”) against Visa U.S.A., Inc., Visa, Inc.,

and Visa International Service Association (collectively “Visa”) and MasterCard, Inc. and

MasterCard International, Inc. (collectively “MasterCard”) (together with Visa, the

“Defendants”). Defendants have, and continue to, manage, coordinate, and govern a combination

in restraint of trade within the meaning of the Sherman Antitrust Act, 15 U.S.C. § 1. The

combinations’ members include the majority of banks and financial institutions in the United

States, which issue both Visa-branded and MasterCard-branded credit and debit cards. Through

their memberships in the combinations, each bank agrees to abide by the rules of Visa and

MasterCard, including rules that restrain competition for merchant acceptance of the banks’

Credit and Debit Cards.

       2.      Banks earn income on “Credit and Debit Cards” through fees charged to the

cardholder. Credit Cards are payment cards enabling the cardholder to purchase goods or

services from a merchant on credit provided by the card issuer, when the merchant has an

agreement with the card issuer to accept such cards. Credit Card payment to a merchant for the
goods or services is made by the card “Issuing Bank” on behalf of the cardholder, with

repayment by the cardholder subject to an agreement between the Issuing Bank and the

cardholder. Debit Cards are payment cards that allow holders of accounts at a bank to pay for

goods or services or to obtain cash by directly accessing their accounts. They also include pre-

paid cards, which require a prepayment of the amount that can be drawn by the user of the card.

       3.     Banks also earn income on Credit and Debit Cards through the “Interchange

Fees” paid by merchants. An Interchange Fee is the fee Issuing Banks receive and merchants pay

when they accept a Credit or Debit Card issued by a member of the Visa or MasterCard

combinations. Interchange Fees account for the largest portion of merchant costs for accepting

such cards. Under the agreements by and among Visa and its member banks and MasterCard and

its member banks, the so-called “default” Interchange Fees are set by Visa and MasterCard.

Interchange Fees are not set to recover Visa’s or MasterCard’s costs of providing “Network

Services.” Network Services include, among other things, the services of “Authorization,

Clearance, and Settlement” of payment card transactions that the members of Visa and

MasterCard have delegated to the networks to provide on the members’ behalf. Authorization,

Clearance, and Settlement refer to the process by which payment card transactions are

completed.

       4.      The payment of Interchange Fees and other rules are enforced through

“Acquiring Banks.” An Acquiring Bank is a member of Visa or MasterCard that acquires

purchase transactions from merchants. All Acquiring Banks are members of Visa and

MasterCard. As member banks, Acquiring Banks act as gatekeepers, ensuring that card

transactions are routed over the Visa and MasterCard networks, that Interchange Fees set by Visa




                                               2
and MasterCard are paid on all transactions, and that merchants abide by the rules imposed by

Visa and MasterCard.

       5.        Interchange Fees are imposed on merchants by Visa and MasterCard for the

privilege of accepting the Issuing Bank’s Credit or Debit Card as a means of payment, and are

collected from the merchant and paid to the cardholder’s Issuing Bank. Interchange Fees are

typically set as a percentage of the underlying transaction price and constitute a significant cost

for merchants who accept Visa-branded and MasterCard-branded Credit and Debit Cards.

Merchants pass these costs on to all consumers through higher retail prices.

       6.        Issuing Banks compete for cardholders and card usage by offering numerous

Credit Card products, some of which offer features such as cash back rebates, low interest rates,

low or no annual fees, and usage rewards programs. Cards offering cash-back, airline miles or

other usage benefits are often referred to as “rewards cards.” Rewards cards that offer the highest

levels of rewards are referred to as “premium cards.” Standard Credit Cards do not offer the

same array of features. Merchants are charged higher Interchange Fees for transactions with

premium cards than the Interchange Fees charged for other rewards cards, which are themselves

higher than the Interchange Fees charged for standard Credit Card transactions. Merchants

receive no additional benefits from the higher Interchange Fees they must pay on rewards and

premium card transactions. Nevertheless, merchants do not have the ability to refuse to accept

rewards cards.

       7.        Visa and MasterCard have adopted nearly identical rules or “Competitive

Restraints,” agreed to by their member banks and imposed on merchants, that eliminate

competition among their member Issuing Banks for merchant acceptance of Credit and Debit

Cards. The Competitive Restraints include the setting of “default” Interchange Fees, and various



                                                3
rules such as the Honor All Cards rules, the All Outlets rules, the No Discount rules,1 and the No

Surcharge rules (hereinafter defined). These Competitive Restraints, individually and in

combination, prevent merchants from fostering competition among the Issuing Banks and from

offering their customers the benefits of using Credit or Debit Cards that are less costly to the

merchants. The Competitive Restraints effectively preclude Issuing Banks from competing for

merchant acceptance of their Credit and Debit Cards.

       8.        As a consequence of having as members nearly all Credit and Debit Card issuers

in the United States, and with those members agreeing to Visa’s and MasterCard’s Competitive

Restraints, Defendants and their members have obtained and maintained market power in the

United States markets for merchant acceptance of Credit and Debit Cards. In this manner, Visa

and MasterCard have unlawfully restrained and continue to unlawfully restrain competition in

these markets.

       9.        Defendants, on behalf of their member Issuing Banks, have exploited their market

power in the markets for merchant acceptance of Credit and Debit Cards by creating Interchange

Fee schedules designed to increase the Interchange Fees Issuing Banks are able to obtain from

merchants. While Visa and MasterCard nominally refer to these as “default” Interchange Fee

schedules, suggesting it is possible for Issuing Banks and merchants to gain different interchange

rates by entering agreements among themselves, the Competitive Restraints prevent such

agreements. The setting of “default” Interchange Fees effectively fixes the price of acceptance at



1
  In 2010, the United States Department of Justice and several states brought and settled claims
against Defendants regarding the No Discount rules. The action, United States of America et al v.
American Express Company et al., Case No. 10-cv-04496-NGG-RER, was brought in the
Eastern District of New York. The action involved allegations of anti-competitive behavior in
violation of Section 1 of the Sherman Act. The final judgment as to Defendants prohibited
Defendants from undertaking several actions that would limit customer choice and information
in a competitive market. See Case No. 10-cv-04496-NGG-RER (E.D.N.Y.) at Dkt. No. 143.
                                                 4
a supracompetitive level. By enforcing the Competitive Restraints and supracompetitive

Interchange Fees, Visa and MasterCard act as agents of their members for the purposes of

exercising the market power gained by their combinations. The exercise of this market power has

led merchants to pay excessive Interchange Fees.

       10.     Previous efforts to curb the exercise of market power by the Visa and MasterCard

combinations have been ineffective at diminishing their power to dictate price and prevent

competition.

       11.     In competitive markets, free from the Competitive Restraints and the imposition

of “default” Interchange Fees, merchants could use competitive strategies with respect to their

acceptance of Credit and Debit Cards, causing Interchange Fees to move to competitive levels.

       12.     Plaintiffs have paid and continue to pay significantly higher costs to accept Visa-

branded and MasterCard-branded Credit and Debit Cards than they would if Visa and

MasterCard had not fixed Interchange Fees at a supracompetitive level and if member banks

competed for merchant acceptance.

       13.     Elimination of the Competitive Restraints and restoration of competitive markets

for merchant acceptance would substantially reduce Interchange Fees, to the benefit of Plaintiffs.

II.    JURISDICTION AND VENUE

       14.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C.

§ 1337, as this action arises under Sections 1 and 4 of the Sherman Act (15 U.S.C. §§ 1, 4) and

Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15(a), 26).

       15.     This Court has personal jurisdiction over Defendants because they had substantial

contacts with and transacted business throughout the United States, including in this District, and

were engaged in an anticompetitive scheme that was directed at and had the intended effect of



                                                5
causing injury to persons residing in, located in, or doing business throughout the United States,

including in this District.

          16.    Venue is proper in this Court, as provided in 28 U.S.C. § 1391(b) and (c) and in

Sections 4 and 12 of the Clayton Act (15 U.S.C. §§ 15, 22), because Plaintiffs are located in this

District and because Defendants transacted business in this District giving rise to Plaintiffs’

claims.

III.      THE PARTIES

          17.    Plaintiff MTA is North America’s largest corporation transportation network,

serving a population of 15.3 million people across a 5,000-square-mile travel area surrounding

New York City through Long Island, southeastern New York State, and Connecticut. The MTA

network comprises the nation’s largest bus fleet and more subway commuter rail cars than all

other U.S. transit systems combined.

          18.    Plaintiff NYCTA is one of the largest transportation agency’s in the world.

NYCTA’s subways have a daily ridership of more than 5.6 million and an annual ridership in

2016 of roughly 1.757 billion. There is a fleet of more than 6,400 subway cars and there are 472

subway stations, including 117 made accessible to customers with disabilities, via elevators and

ramps. NYCTA serves Brooklyn, the Bronx, Manhattan, and Queens, making 8,200 weekday

trips.

          19.    Plaintiff MaBSTOA, a subsidiary of NYCTA, operates buses in upper Manhattan

and the Bronx.

          20.    Plaintiff MTA Bridges and Tunnels serves more than 868,000 vehicles each

weekday – over 310 million vehicles each year – and carries more traffic than any other bridge




                                                 6
and tunnel authority in the nation. MTA Bridges and Tunnels operates seven bridges and two

tunnels in New York City. All facilities use cashless tolling.

        21.    Plaintiff LIRR is both the largest commuter railroad and the oldest railroad in

America operating under its original name. Chartered in 1834, it extends from three major New

York City terminals – Penn Station, Flatbush Avenue, and Hunterspoint Avenue – through a

major transfer hub at Jamaica to the easternmost tip of Long Island. With an average weekday

ridership of 354,800 passengers in 2016, it is the busiest commuter railroad in North America. It

is also one of the world’s few commuter systems that operates twenty-four hours a day, seven

days a week, year-round.

        22.    Plaintiff, Metro-North is the second largest commuter railroad in the nation. Its

main lines – the Hudson, Harlem, and New Haven – run northward out of Grand Central

Terminal, into suburban New York and Connecticut.

        23.    Plaintiff MTA Bus was created in September 2004 to assume the operations of

seven bus companies that operated under franchises granted by the New York City Department

of Transportation. MTA Bus is responsible for both the local and express bus operations of the

seven companies, consolidating operations, maintaining current buses, and purchasing new buses

to replace the aging fleet currently in service. MTA Bus operates forty-seven local routes in the

Bronx, Brooklyn, and Queens, and thirty-five express bus routes between Manhattan and the

Bronx, Brooklyn, or Queens. It has a fleet of more than 1,200 buses, the eleventh largest bus

fleet in the United States and Canada.

        24.    Plaintiff Long Island Bus operated bus routes on Long Island until December 31,

2011.




                                                 7
       25.      Plaintiff SIR operates the Staten Island Railway, the only rapid transit line in

the New York City borough of Staten Island. The railway operates twenty-four hours a day,

seven days a week.

       26.      Plaintiffs accept both Visa-branded and MasterCard-branded Credit and Debit

Cards as a method of payment for subway, rail and bus fares and for bridge and tunnel tolls.

Accordingly, Plaintiffs have been forced to pay Defendants’ supracompetitive Interchange Fees

and to abide by the Competitive Restraints. Plaintiffs have been injured as a result of

Defendants’ anticompetitive conduct as alleged herein.

       27.      On July 23, 2019, Plaintiffs timely submitted an exclusion request and became

opt-outs from the Rule 23(b)(3) Settlement Class in In re Payment Card Interchange Fee and

Merchant Discount Antitrust Litigation, 1:05 - MD - 01720 (E.D.N.Y.).

       28.      Until the corporate restructuring and initial public offering (“IPO”) described

below, Defendant Visa International Service Association was a non-stock Delaware corporation

with its principal place of business in Foster City, California. Defendant Visa U.S.A., Inc. was a

group-member of Visa International Service Association and was a non-stock Delaware

corporation. Visa U.S.A., Inc. had its principal place of business in San Francisco, California.

Visa U.S.A., Inc.’s members were the financial institutions acting as Issuing and Acquiring

Banks in the Visa system.

       29.      Defendant Visa, Inc. is a Delaware corporation with its principal place of business

in San Francisco, California. Defendant Visa, Inc. was created through a corporate

reorganization in October 2007. Visa U.S.A. Inc.’s member banks were the initial stockholders

of Visa, Inc.




                                                 8
       30.     Defendant MasterCard International, Inc. was formed in November 1966 as a

Delaware membership corporation whose principal or affiliate members were its financial

institution Issuing and Acquiring Banks. Prior to the IPO described below, MasterCard

International, Inc. was the principal operating subsidiary of MasterCard, Inc.

       31.     Defendant MasterCard Inc. was incorporated as a Delaware stock corporation in

May 2001. Its principal place of business is in Purchase, New York.

IV.    THE MARKETS

       A.      Relevant Product Markets

       32.     Plaintiffs allege a per se conspiracy and therefore need not plead relevant product

market; however, the relevant product markets are the markets for merchant acceptance of

general purpose Credit Cards and for merchant acceptance of Debit Cards.

       33.     Banks compete with one another to issue their Credit and Debit Cards to

cardholders who use those cards to purchase goods and services. This competition occurs in the

markets for the issuance of Credit and Debit Cards. Absent the Competitive Restraints, banks

would also compete over the terms of acceptance of their cards by merchants in the merchant

acceptance markets.

       34.     Merchant acceptance of general purpose Credit Cards is a relevant product

market. For cardholders who seek to access a line of credit, defer payment, or other features

offered by the Credit Cards, Credit Cards are not interchangeable with Debit Cards or other

forms of tender. Visa and MasterCard and their issuing members are not constrained in the

charges they impose for merchant acceptance of Credit Cards by the availability of Debit Cards

and other forms of tender as payment options. Merchants cannot discontinue acceptance of




                                                9
Credit Cards, even in the face of supracompetitive Interchange Fees and Competitive Restraints,

without losing sales.

        35.     Merchant acceptance of Debit Cards is a separate relevant product market. For

consumers who seek to pay with immediately available funds or who cannot qualify for Credit

Cards, Debit Cards are not reasonably interchangeable with Credit Cards and other forms of

tender. Visa, MasterCard, and their member banks are not constrained in the charges they impose

for merchant acceptance of Debit Cards by the availability of Credit Cards or other forms of

tender as payment options. Merchants cannot discontinue acceptance of Debit Cards without

losing sales.

        36.     Debit Cards are also regulated separately from Credit Cards. In 2011, as mandated

by the Durbin Amendment to the Dodd-Frank Wall Street Reform and Consumer Protection Act,

15 U.S.C. 1693o-2, the Federal Reserve Board imposed a maximum level for Debit Card

Interchange Fees charged by large banks. The legislation did not mandate that the Federal

Reserve Board regulate Credit Card Interchange Fees.

        B.      Relevant Geographic Markets

        37.     The relevant geographic market is the United States.

        38.     The default Interchange Fees are set by Visa and MasterCard, respectively, on a

national basis. Similarly, the Competitive Restraints are specific to the United States and its

territories.

        39.     Plaintiffs mainly operate within the geographical boundaries of the area

surrounding New York City, through Long Island, southeastern New York State and

Connecticut, and do business with customers throughout various states in the United States.




                                                10
        40.      Visa and MasterCard, and their largest Issuing Banks, advertise nationally, and

pursue promotional strategies aimed at the United States as a whole.

        C.       Market Power

        41.      Visa and MasterCard and their Issuing Banks have market power in the relevant

market for merchant acceptance of general purpose Credit and Debit Cards in the United States

and its territories.

        42.      Prior courts have found that Visa and MasterCard have market power in the

general purpose Credit Card market. In 2001, in United States v. Visa U.S.A., Inc., 163 F. Supp.

2d 322, 341 (S.D.N.Y. 2001), aff’d 344 F.3d 229 (2d Cir. 2003), the court found that Visa and

MasterCard had market power in the market for Credit Card Network Services with Visa having

a 47% share and MasterCard having a 26% share of the dollar volume of Credit Card

transactions in the United States. In 2003, in In re Visa Check/MasterMoney Antitrust Litigation,

2003 U.S. Dist. LEXIS 4965 (E.D.N.Y. Apr. 1, 2003), the court reaffirmed that Visa and

MasterCard had market power in the Credit Card market finding that Visa’s market share

fluctuated between 43% and 47% and MasterCard’s share fluctuated between 26% to 28%.

Visa’s market share has since risen to 50% in 2016.

        43.      There are significant barriers to entry into the market for general purpose Credit

Cards. The court in United States v. Visa U.S.A., Inc., 163 F. Supp. 2d at 341, specifically found

that there are high barriers to entry into the general purpose Credit Card market. The difficulties

associated with market entry are exemplified by the fact that no company has entered since

Discover did so in 1985, and Discover has never achieved more than a 7% share of the market.

Defendants’ Competitive Restraints heighten these barriers to competitors’ entry and expansion.




                                                 11
Merchants’ adherence to the Competitive Restraints makes it even harder for existing or

potential competitors to threaten Defendants’ market power.

       44.       Competition between Visa and MasterCard has not restrained their respective

exercise of market power in the market for merchant acceptance of general purpose Credit Cards.

During the period that Visa and MasterCard were both joint ventures consisting of their member

banks, they adopted parallel rules that limited competition for merchant acceptance. After their

respective IPOs, Visa’s and MasterCard’s membership, rules, and their power to obtain high

Interchange Fees from merchants have not changed and continue to constrain competition.

       45.       Merchants are compelled to accept Defendants’ Credit and Debit Cards because

they would face serious economic and competitive consequences if they ceased to do so. A

merchant’s efforts to reduce the Interchange Fees it pays by accepting only cards with lower

Interchange Fees would violate the Competitive Restraints. Thus, a merchant may resist Visa or

MasterCard’s high Interchange Fees only by no longer accepting any Visa or MasterCard Credit

or Debit Cards. This all-or-nothing choice severely constrains merchants, because it would be

economic suicide to refuse to accept such cards when the use of these cards is widespread.

V.     ALLEGATIONS

       A.        The Combinations

       46.       Until recently, Visa and MasterCard were organized joint ventures of their

member Issuing and Acquiring Banks. As members of the joint ventures, the Issuing and

Acquiring Banks agreed to a collection of restrictive rules, the Competitive Restraints, and to

impose those Competitive Restraints on merchants that accept Visa-branded and MasterCard-

branded cards.




                                               12
       47.     The Competitive Restraints enforced by Visa and MasterCard, and their actions

taken in furtherance of those restraints, constituted and continue to constitute combinations in

restraint of trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       48.     In 2006 and 2008, respectively, MasterCard and Visa each changed their

ownership structures through IPOs wherein the member banks partially divested their ownership

of Visa and MasterCard. The motivation for these IPOs was to limit the appearance that Visa and

MasterCard were controlled by their member banks.

       49.     The Visa and MasterCard IPOs did not change the essential character of their

combinations or the Competitive Restraints. After the IPOs, neither Visa, MasterCard, nor any of

the member banks took any affirmative action to withdraw from the respective combinations. To

the contrary, even after the IPOs, the Visa and MasterCard member banks continued to adhere to

and enforce the Competitive Restraints that eliminate competition among Issuing Banks for

merchant acceptance. Visa and MasterCard have continued to serve as facilitators and

coordinators of horizontal agreements among their member banks to adhere to and enforce the

“default” Interchange Fees and Competitive Restraints for the benefit of their member banks.

       50.     It is contrary to the independent self-interest of any single Issuing Bank to adhere

to the Competitive Restraints without the corresponding agreement of the remaining Issuing

Banks. Visa and MasterCard, acting as managers of their respective combinations and

coordinating agreements to impose and adhere to the Competitive Restraints, have eliminated

competition for merchant acceptance. But for the arrangements facilitated by Visa and

MasterCard, the member banks would pursue their independent self-interest by competing for

merchant acceptance.




                                                13
       51.     Each Issuing Bank is an independently owned and independently managed

business. Each Issuing Bank is a separate economic actor pursuing separate economic interests.

In other aspects of their business, the member banks compete against one another. For example,

the banks compete with one another for cardholders by creating payment card products that offer

an array of interest rates, annual fees, purchase rewards, and other features that will make their

payment cards more attractive than those offered by other Issuing Banks.

       52.     The member banks, however, do not compete for merchant acceptance of the

cards they issue. Instead, both before and after the Visa and MasterCard IPOs, the member banks

have ceded to Visa and MasterCard the setting of the terms upon which they will allow

merchants to accept the cards they issue.

       53.     By continuing to agree to and adhere to the Competitive Restraints and default

Interchange Fees, the member banks have deprived the marketplace of independent centers of

decision - making and, therefore, of potential or actual competition.

       B.      The Competitive Restraints

       54.     On behalf of the Issuing Banks, Visa and MasterCard have each adopted and

imposed supracompetitive “default” Interchange Fees and other Competitive Restraints that

eliminate competition among the Issuing Banks for transaction volume from merchants. Visa and

MasterCard include the Competitive Restraints in their contracts with Acquiring Banks. Through

these contracts, Visa and MasterCard require Acquiring Banks to obtain agreement from

merchants to abide by Visa’s and MasterCard’s rules, including the Competitive Restraints.

       55.     Both Visa and MasterCard claim their “default” Interchange Fees are non-

binding, suggesting that their member banks and merchants can enter into their own financial

arrangements for merchant acceptance. In reality, however, the Competitive Restraints prevent



                                                14
such independent action by merchants and member banks. In addition, most Issuer Banks who

are members of Visa are also members of MasterCard. Beyond fixing prices within each

network, Visa and MasterCard effectively collectively fix interchange fees across networks

through communication among their common member banks. Acquiring Banks that do not

deduct Interchange Fees when submitting a transaction for Authorization, Clearance, and

Settlement are subject to fines assessed by Visa and MasterCard. The Competitive Restraints

remove any independent competition among Issuing Banks in the setting of Interchange Fees.

       56.     Absent the Competitive Restraints, merchants would pay Interchange Fees for

acceptance, if at all, as determined by competition among Issuing Banks. In the cartelized

markets created by the Visa and MasterCard combinations, Visa and MasterCard establish

Interchange Fee schedules for their member banks.

       57.     The Competitive Restraints include a number of restrictive rules, such as the

“Honor All Cards” rules. The Honor All Cards rules require that a merchant who accepts any

Visa-branded or MasterCard-branded Credit or Debit Card must accept all Visa-branded or

MasterCard-branded Credit or Debit Cards, no matter which bank issued the card or the card

type. Thus, merchants are precluded from gaining the benefits of competition as to the terms

upon which they will accept or reject the cards of any Issuing Bank that is a member of Visa or

MasterCard.

       58.     Also included in the Competitive Restraints is the “All Outlets” rules which

require merchants who accept Visa-branded or MasterCard-branded payment cards to accept

those cards at all of their merchant locations. A merchant is not permitted to accept the cards at

some stores but not others. All Outlets rules preclude merchants from gaining the benefits of

competition as to the terms of acceptance by location.



                                               15
       59.     Changes Visa and MasterCard made to their All Outlets rules implemented after

January 27, 2013 do not diminish the anticompetitive effects of the All Outlets rules, which still

require that if a merchant elects to accept Visa-branded or MasterCard-branded cards at one of

its banners, it must accept all such cards at all locations of that banner, and it must accept all

such cards no matter the card issuer.

       60.     Also in the Competitive Restraints are “No Discount” rules. Under the No

Discount rules, merchants were only allowed to offer discounts to customers paying in cash.

After a 2011 settlement, Visa and MasterCard changed their rules to allow merchants to offer

discounts to customers in limited circumstances, but merchants are still prohibited from offering

discounts to consumers for using the cards issued by particular banks. These changes to the No

Discount rules have not significantly diminished the anticompetitive effects of the Competitive

Restraints.

       61.     Also in the Competitive Restraints are “No Surcharge” rules, which prohibit

merchants from surcharging transactions in which a card holder uses a Visa-branded or a

MasterCard-branded card. Absent the rules, a merchant could surcharge a transaction in which

the consumer uses the card of a particular Issuing Bank, which demands a higher Interchange

Fee. Even though Visa and MasterCard have altered their No Surcharge rules to permit

surcharges for Credit Card transactions under limited circumstances, these changes still prohibit

merchants from surcharging based on the identity of the card issuer.

       62.     The Competitive Restraints, individually and in combination, eliminate Issuing

Bank competition for merchant acceptance. In the absence of these rules, the market for

merchant acceptance, including the terms under which merchants would accept an Issuing

Bank’s cards and the amount of Interchange Fees, if any, would be competitive.



                                               16
       63.     A variety of other rules and regulations (often not publicly disclosed) are also

enforced by Visa and MasterCard and their member banks to support the anticompetitive effects

of the Competitive Restraints and the imposition of “default” Interchange Fees on Plaintiffs.

       64.     The Competitive Restraints, individually and in combination, eliminate the

incentives for Visa and MasterCard to compete with each other for merchant acceptance through

setting lower “default” Interchange Fees. The Competitive Restraints, including the setting of

“default” Interchange Fees, are not reasonably necessary to accomplish any legitimate

efficiency-generating objectives of the Visa and MasterCard combinations. Furthermore, there

exist numerous alternative means that are less harmful to competition by which any such

objectives could be accomplished.

       C.      Harm to Competition

       65.     Visa and MasterCard use their market power to impose “default” Interchange

Fees and the other Competitive Restraints on merchants.

       66.     The Competitive Restraints are directly aimed at restraining competition, making

it impossible for merchants to gain the benefits of competition as to the acceptance terms,

including lower Interchange fees, more favorable terms, innovation, and differentiated services.

But for the Competitive Restraints, competition among Issuing Banks for merchant acceptance

would result in lower Interchange Fees.

       67.     Defendants’ Competitive Restraints remove tools that merchants in a competitive

marketplace could use to negotiate lower Interchange Fees, reduce their costs of doing business,

encourage their customers to choose a low-cost payment method, and keep retail prices lower for

their customers.




                                               17
       68.     Plaintiffs have been harmed by the actions of the Defendants. Plaintiffs accept

Visa-branded and MasterCard-branded Credit and Debit Cards and have been forced to abide by

Visa’s and MasterCard’s Competitive Restraints. Visa’s and MasterCard’s supracompetitive

Interchange Fees have led to increased prices for Plaintiffs.

                                     CLAIMS FOR RELIEF

                                           COUNT I
                           Violation of Section 1 of the Sherman Act

       69.     Plaintiffs incorporate by reference the allegations contained in paragraphs 1

through 68 as if fully rewritten herein.

       70.     The statute of limitations has been tolled for all merchants that are putative

members of the class action initiated, by information and belief, in In re Payment Card

Interchange Fee and Merchant Discount Antitrust Litigation, 1:05 - MD - 01720 (E.D.N.Y.).

Because Plaintiffs fall within that class, the statute of limitations has been tolled since at least

October 20, 2005.

       71.     The use of Credit and Debit Cards issued by members of Visa and MasterCard

and the rules governing the use of such cards occur in and have a substantial anticompetitive

effect on interstate commerce.

       72.     Visa and MasterCard and their members jointly have market power in the market

for merchant acceptance of general purpose Credit and Debit Cards.

       73.     Visa and MasterCard and their member banks are combinations within the

meaning of Section 1 of the Sherman Act. Visa’s and MasterCard’s rules and related contracts

constitute agreements within the meaning of Section 1 of the Sherman Act. Each of the

Defendants’ Competitive Restraints, as defined above, constitute per se horizontal agreements

among Defendants and their member banks, both prior to and after their reorganizations and

                                                 18
IPOs. Visa and MasterCard have served and continue to serve as the managers of combinations

that limit competition among the bank members of the combinations through the Competitive

Restraints adhered to by those members. Accordingly, by these arrangements, Visa and

MasterCard have facilitated and continue to facilitate a horizontal agreement among their

members, who would otherwise compete for merchant acceptance of the Credit and Debit Cards

each issues.

       74.      In addition, Visa’s and MasterCard’s rules and related contracts, entered into

before the IPOs, constituted a horizontal agreement from which Visa and MasterCard and their

member banks have never withdrawn. In changing their corporate form at the time of the IPOs,

Visa and MasterCard did not take any affirmative actions to end their existing anticompetitive

arrangements.

       75.      Individually and in combination, the Competitive Restraints constitute an illegal

agreement to fix the price of acceptance of Visa-branded and MasterCard-branded Credit and

Debit Cards and to prevent the operation of and interfere with the competitive process with

respect to merchant acceptance of Visa-branded and MasterCard-branded Credit and Debit

Cards, in violation of Section 1 of the Sherman Act.

       76.      Plaintiffs have suffered antitrust injury as a result of Visa’s and MasterCard’s

Competitive Restraints. The effect of these Competitive Restraints has been to increase the cost

of acceptance of Credit and Debit Cards by Plaintiffs, thereby injuring Plaintiffs.

                                    PRAYER FOR RELIEF

       77.      WHEREFORE, Plaintiffs pray that final judgment be entered against each

Defendant declaring, ordering, and adjudging that:




                                                19
       (a)     The aforesaid combinations and agreements unreasonably restrain trade and are

illegal under Section 1 of the Sherman Act, 15 U.S.C. § 1;

       (b)     Each Defendant be permanently enjoined from engaging in, enforcing, carrying

out, renewing, or attempting to engage in, enforce, carry out, or renew the agreements in which it

is alleged to have engaged, or any other agreement having a similar purpose or effect in violation

of Section 1 of the Sherman Act, 15 U. S.C. § 1;

       (c)     Each Defendant eliminate and cease enforcing all Competitive Restraints and be

prohibited from otherwise acting to restrain trade unreasonably;

       (d)     Plaintiffs be awarded damages, their costs of this action, reasonable attorneys’

fees, and such other relief as may be appropriate and as the Court may deem proper; and

       (e)     Plaintiffs demand a trial by jury of all issues properly triable thereby.

Dated: July 23, 2019

                                                      WOLF HALDENSTEIN ADLER
                                                       FREEMAN & HERZ LLP

                                                      By: s/ Jeffrey G. Smith

                                                      Jeffrey G. Smith
                                                      Regina Calcaterra
                                                      Thomas H. Burt
                                                      Veronica Bosco
                                                      270 Madison Avenue
                                                      New York, New York 10016
                                                      Tel: 212-545-4600
                                                      Fax: 212-545-4653
                                                      Email: smith@whafh.com
                                                              calcaterra@whafh.com
                                                              burt@whafh.com
                                                              bosco@whafh.com

                                                      Attorneys for Plaintiffs




                                                 20
